—In a proceeding pursuant to SCPA article 10 to obtain letters of administration for the estate of Kenneth Timur a/k/a Timmy Migliorati, the objector Tanit Buday appeals from (1) a decree of the Surrogate’s Court, Kings County (Feinberg, S.), dated October 2, 1998, which granted the petition, and (2) an order of the same court, dated March 25, 1999, which denied her motion for renewal.
Ordered that the decree and the order are affirmed, with one bill of costs payable by the appellant personally.
The Surrogate’s Court properly issued letters of administration to the petitioner. The appellant, Tanit Buday, contends that the instant proceeding is barred by the Statute of Limita*451tions because it is based on. the same claims as another proceeding entitled Matter of Colonna, pending in the Surrogate’s Court, Westchester County, under File No. 1987/3403 (see, Matter of Colonna, 271 AD2d 444 [decided herewith]). There is no merit to this contention (see, CPLR 203 [g]; 213 [8]; Matter of Colonna, supra; Matter of Kraus, 208 AD2d 728).
The Surrogate’s Court properly denied the appellant’s motion for renewal. It is well settled that a motion for renewal must be supported by new or additional facts which, although in existence at the time of the original motion, were not known to the party seeking renewal, and, consequently, not made known to the court (see, Palmer v Toledo, 266 AD2d 268; Matter of Brooklyn Welding Corp. v Chin, 236 AD2d 392; Foley v Roche, 68 AD2d 558, 568). Here, the appellant failed to offer any explanation why the affidavits submitted on the motion to renew were not made available earlier (see, Palmer v Toledo, supra; Foley v Roche, supra, at 568).
The appellant’s remaining contentions are without merit.
Contrary to the petitioner’s contention, the imposition of a sanction against the appellant is not warranted (see, 22 NYCRR 130-1.1). O’Brien, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.